             Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.1 Page 1 of 9
AO 106 (Rev . 04/ 10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COUi T                                                -
                                                                     for the                                             NOV 2 7 2019
                                                         Southern District of California
                                                                                                              CLt:9K US DIST1~1C r COURT
                                                                                                          SOU THE.f-1N 0iS if'liCT OF CALIFO RNIA
                                                                                                                              1 ?
              In the Matter of the Search of                            )                                ,sv            ~                DE PUTY
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )           Case No.
                                                                                                     1 9u         1 r:

         One Black Motorola Moto Cellphone                              )
   FP&F: 2019250400242001 & 2019250400242002                            )
                                                                        )

                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-1 .
located in the               Southern              District of              California                , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more) :
                   ~ evidence of a crime;
                   D contraband, fruits of crime, or other items illegally possessed;
                   D property designed for use, intended for use, or used in committing a crime;
                   D a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description

        21 U.S .C. §§ 952, 960                      Importation of Methamphetamine

           The application is based on these facts:
        See attached affidavit of HSI Special Agent Christopher Baldwin

           i'lf   Continued on the attached sheet.
           D Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on h attached sheet.



                                                                                                     Applicant 's signature

                                                                                         Christopher Baldwin, HSI Special Agent
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:             1112.:z
                   7
                          Irr
City and state: San Diego, California                                             n. Jill L. Burkhardt, United States Magistrate Judge
                                                                                                     Printed name and title




                                                                                           __,---.
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.2 Page 2 of 9




 1                                          AFFIDAVIT
 2         I, Special Agent Christopher Baldwin, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4         1.     I submit this affidavit in support of an application for a warrant to search the
 5 II following electronic devices:
 6
                              One Black Motorola Moto Cellphone
 7
                              FP&F: 2019250400242001 & 2019250400242002
 8                            (Target Device 1)
 9
                              One Black Alcatel Onetouch Cellphone
10                            FP&F: 2019250400242001 & 2019250400242002
                              (Target Device 2)
11

12 (collectively the Target Devices) as further described in Attachments Al-A2, and to seize
13 evidence of crimes, specifically violations of Title 21, United States Code, Sections 952
14 and 960, as further described in Attachment B.
15         2.     The requested warrant relates to the investigation and prosecution of Y anet
16 VARELA Aguirre and Ariana REAL Larios for importing approximately 48.1 kilograms
17 of methamphetamine from Mexico into the United States. See USA v. Varela Aguirre et
18 al., Case No. 19-mj-4040 (S.D. Cal.) at ECF No. 1 (Complaint). Target Devices 1 and 2
19 are currently located at the HSI Vault, 2255 Niels Bohr Court, San Diego, California
20 92154.
21         3.     The information contained in this affidavit is based upon my training,
22 experience, investigation, and consultation with other members of law enforcement.
23 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
24 Target Devices, it does not contain all the information known by me or other agents
25 regarding this investigation. All dates and times described are approximate.
26                                       BACKGROUND
27         4.     I have been employed as a Special Agent with Homeland Security
28 II Investigations (HSI) since April 2016. I am a graduate of the Criminal Investigator

                                                 1
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.3 Page 3 of 9




 1 II Training Program and HSI Special Agent Training at the Federal Law Enforcement
 2 II Training Center. Prior to being employed by HSI as a Special Agent, I was employed by
 3 II the United States Border Patrol (USBP) for 13 years and am a graduate of the Border Patrol
 4 II Academy. While employed as a Border Patrol Agent, I worked in various capacities
 5 II including patrol, intelligence, and investigations. I conducted investigations of criminal
 6 II violations relating to the smuggling of humans, contraband, firearms, money, and
 7 II controlled substances, and the connections of those violations to transnational criminal
 8 II organizations.
 9 II       5.     During my tenure with HSI, I have participated in the investigation of various
1O II drug trafficking organizations involved in the importation and distribution of controlled
11 II substances into and through the Southern District of California. My current assignment is
12 II to a contraband smuggling group in San Diego, California that focuses on investigating
13 II criminal violations related to the illegal importation and trafficking of various types of
1411 contraband, including illegal narcotics, through the Ports of Entry and the connections of
15 II those violations to transnational criminal organizations.
16         6.     I have also served as a Task Force Officer (TFO) with the U.S. Marshals
17 II Service (USMS) San Diego Regional Fugitive Task Force where I was cross-designated as
18 II a California State Peace Officer. As a TFO, I performed investigations into violations of
19 II state crimes in conjunction with my primary focus on locating fugitives from justice.
20 II       7.    Through my training, experience, and conversations with other members of
21 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
22 II traffickers, in particular those who attempt to import narcotics into the United States from
23 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
24 II work in concert with other individuals and to do so by utilizing cellular telephones. Because
25 II they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
26 II out various tasks related to their trafficking activities, including, e.g., remotely monitoring
27 II the progress of their contraband while it is in transit, providing instructions to drug couriers,
28 II warning accomplices about law enforcement activity, and communicating with co-

                                                   2
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.4 Page 4 of 9




 1 II conspirators who are transporting narcotics and/or proceeds from narcotics sales.
 2         8.    Based upon my training, experience, and consultations with law enforcement
 3 11 officers experienced in narcotics trafficking investigations, and all the facts and opinions
 4 II set forth in this affidavit, I know that cellular telephones (including their Subscriber
 5 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
 6 II for example, phone logs and contacts, voice and text communications, and data, such as
 7 II emails, text messages, chats and chat logs from various third-party applications,
 8 II photographs, audio files, videos, and location data. In particular, in my experience and
 9 11 consultation with law enforcement officers experienced in narcotics trafficking
10 II investigations, I am aware that individuals engaged in drug trafficking commonly store
11 II photos and videos on their cell phones that reflect or show co-conspirators and associates
12 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
13 and assets from drug trafficking, and communications to and from recruiters and
14 organizers.
15         9.     This information can be stored within disks, memory cards, deleted data,
16 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
1711 telephone. Specifically, searches of cellular telephones may yield evidence:
18
           a.    tending to indicate efforts to import methamphetamine, or some other
19               federally controlled substance, from Mexico into the United States;
20
           b.    tending to identify accounts, facilities, storage devices, and/or services-
21               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of methamphetamine, or some other federally
22
                 controlled substance, from Mexico into the United States;
23
           C.    tending to identify co-conspirators, criminal associates, or others involved
24
                 in importation of methamphetamine, or some other federally controlled
25               substance, from Mexico into the United States;
26
           d.    tending to identify travel to or presence at locations involved in the
27               importation of methamphetamine, or some other federally controlled
                 substance, from Mexico into the United States, such as stash houses, load
28
                 houses, or delivery points;
                                                 3
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.5 Page 5 of 9




 1
           e.     tending to identify the user of, or persons with control over or access to,
 2                the Target Devices; and/or
 3
           f.     tending to place in context, identify the creator or recipient of, or establish
 4                the time of creation or receipt of communications, records, or data involved
                  in the activities described above.
 5
 6                        FACTS SUPPORTING PROBABLE CAUSE
 7         10.    On September 18, 2019, at approximately 3:25 p.m., VARELA, a Mexican
 8 II citizen, applied for entry into the United States from Mexico through the San Ysidro Port
 911 of Entry. VARELA was the driver and registered owner of a grey Nissan Sentra (the
10 11 Sentra) bearing Mexican license plate number A39NWN8. REAL, a Mexican citizen was
11 II seated in the front passenger seat of the Sentra. Neither passenger had valid immigration
12 II documents that would allow them to enteror remain in the United States legally. Customs
13 II and Border Protection Officer (CBPO) Richard Blue was conducting pre-primary roving
1411 patrol operations when he observed VARELA and REAL in the Sentra. CBPO Blue
15 II received two negative customs declarations and began inspecting the Sentra. CBPO Blue
16 II discovered silver duct-taped packages in the driver's-side quarter panel. VARELA and
17 II REAL were detained and escorted to secondary inspection. CBPO Orlando Perez
18 II responded to the Sentra with his assigned Human Narcotics Detector Dog (HNDD) and
19 II conducted a search of the Sentra. The HNDD jumped into the front passenger door and
20 II alerted to the rear driver's-side quarter panel. The Sentra was referred to secondary
21 II inspection. CBPO Andrew Lu conducted a Z-Portal X-Ray scan of the Sentra and detected
22 II anomalies in the quarter panels of the vehicle.
23 II      11.    CBPO Shirmelle Richards conducted a seizure inspection of the Sentra. The
24 II inspection resulted in the discovery of approximately 98 packages concealed throughout
25 II the Sentra, with a total approximate weight of 48.1 kilograms (106.04 pounds). A sample
26 II of the substance contained within the packages field-tested positive for the characteristics
2711 of methamphetamine. VARELA and REAL were placed under arrest. CBPO Richards
28 II seized the contraband, Sentra, and one cellphone from VARELA. An additional cellphone

                                                  4
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.6 Page 6 of 9




 1 11 was seized from REAL.
 2         12.    During the post-arrest interview, REAL and VARELA agreed to waive their
 3 II Miranda rights. REAL admitted VARELA entered into an agreement with unknown
 411 individuals to smuggle narcotics from Mexico into the United States for $2,000. REAL
 5 II further stated VARELA was in contact with these individuals via cellphone during their
 611 trip to the Border. REAL stated she intended to help VARELA, but she did not know they
 7 II were going to enter the United States, or that there were narcotics in the vehicle at the time
 8 II of their arrest. REAL stated she and VARELA thought about abandoning the vehicle
 911 somewhere in Tijuana, Mexico. REAL also stated VARELA was planning on entering the
1O II United States to establish a crossing pattern with the vehicle. REAL contradicted this
11 II statement by stating she believed they were going to the Consulate Office in Tijuana and
12 II they accidently entered the United States. REAL has no valid immigration documents to
13 II enter or remain in the United States legally. REAL stated that she was stupid to enter the
14 II vehicle with VARELA after knowing she had entered into an agreement to smuggle
15 narcotics.
16         13.    VARELA stated she altered her expired B l /B2 visa to trick narcotics
17 II traffickers into believing she could legally enter the United States. VARELA stated she
18 II entered into an agreement to smuggle narcotics for some unknown individuals but did not
19 II discuss payment. The unknown individuals paid $3,000 Pesos to update V ARELA's
20 II Mexican passport, purchased the vehicle, and registered the vehicle in VARELA's name.
21 II VARELA stated that the unknown individuals followed her and REAL to the Border, and
22 II that they made threats by stating they meant serious business.VARELA stated she did not
23 II intend to enter the United States, nor did she have any knowledge of the narcotics within
24 II her vehicle at the time of her arrest. VARELA stated she was traveling to the Consulate
25 II Office to update her expired visa.VARELA has no valid immigration documents to enter
26 II or remain in the United States legally.
27 II      14.    Target Devices 1 through 2 were seized at the time of Defendants' arrests and
28 II annotated   on   Fines   Penalties   and Forfeitures     number     2019250400242001        &

                                                  5
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.7 Page 7 of 9




 1 II 2019250400242002, line item 0004. Target Devices 1 and 2 are currently located at the
 2 II HSI Vault, 2255 Niels Bohr Court, San Diego, California 92154.
 3 II      15.   In light of the above facts, REAL's and VARELA's statements, and my own
 4 II experience and training, there is probable cause to believe that VARELA and REAL were
 5 II using the Target Devices to communicate with others to further the importation of illicit
 6 narcotics into the United States.
 7         16.   In my training and experience, narcotics traffickers may be involved in the
 8 II planning and coordination of a drug smuggling event in the days and weeks prior to an
 9 II event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
1O II attempt to communicate with a defendant after their arrest to determine the whereabouts of
11 II the narcotics. Based on my training and experience, it is also not unusual for individuals,
12 II such as Defendants, to attempt to minimize the amount of time they were involved in their
13 II smuggling activities, and for the individuals to be involved for weeks and months longer
1411 than they claim. Accordingly, I request permission to search the Target Devices for data
15 II beginning on June 18, 2019, up to and including September 18, 2019.
1611                                    METHODOLOGY
17         17.   It is not possible to determine, merely by knowing the cellular telephone's
18 II make, model and serial number, the nature and types of services to which the device is
19 II subscribed and the nature of the data stored on the device. Cellular devices today can be
20 II simple cellular telephones and text message devices, can include cameras, can serve as
21 II personal digital assistants and have functions such as calendars and full address books and
22 II can be mini-computers allowing for electronic mail services, web services and rudimentary
23 II word processing. An increasing number of cellular service providers now allow for their
24 II subscribers to access their device over the internet and remotely destroy all of the data
25 II contained on the device. For that reason, the device may only be powered in a secure
26 II environment or, if possible, started in "flight mode" which disables access to the network.
27 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
28 II equivalents and store information in volatile memory within the device or in memory cards

                                                6
        Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.8 Page 8 of 9




 1 II inserted into the device. Current technology provides some solutions for acquiring some of
 2 II the data stored in some cellular telephone models using forensic hardware and software.
 3 II Even if some of the stored information on the device may be acquired forensically, not all
 4 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 5 II data acquisition or that have potentially relevant data stored that is not subject to such
 6 II acquisition, the examiner must inspect the device manually and record the process and the
 7 II results using digital photography. This process is time and labor intensive and may take
 8 II weeks or longer.
 911        18.    Following the issuance of this warrant, I will collect the Target Devices and
10 II subject them to analysis. All forensic analysis of the data contained within the Target
11 II Devices and their memory cards will employ search protocols directed exclusively to the
12 II identification and extraction of data within the scope of this warrant.
13          19.    Based on the foregoing, identifying and extracting data subject to seizure
14 II pursuant to this warrant may require a range of data analysis techniques, including manual
15 II review, and, consequently, may take weeks or months. The personnel conducting the
16 II identification and extraction of data will complete the analysis within 90 days, absent
17 II further application to this court.
18                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
19          20.    Law enforcement has not previously attempted to obtain the evidence sought
20 II by this warrant.
21                                         CONCLUSION
22 II       21.    Based on the facts and information set forth above, there is probable cause to
23 II believe that a search of the Target Devices will yield evidence ofVARELA's and REAL ' s
24 II violations of Title 21 , United States Code, Sections 952 and 960.
25 II       22.    Because the Target Devices were seized at the time of Defendants' arrest and
26 II have been securely stored since that time, there is probable cause to believe that such
2711 evidence continues to exist on the Target Devices. As stated above, I believe that the
28

                                                  7
       Case 3:19-mj-05312-JLB Document 1 Filed 11/27/19 PageID.9 Page 9 of 9




 1 II appropriate date range for this search is from June 18, 2019, up to and including
 2 II September 18, 2019.
 3         23.   Accordingly, I request that the Court issue a warrant authorizing law
 4 enforcement to search the items described in Attachments Al-A2 and seize the items listed
 5 in Attachment Busing the above-described methodology.
 6
 7 II I swear the foregoing is true and correct to the ~est of my knowledge and belief.
 8
 9
10                                          Christopher Baldwin
                                            Homeland Security Investigations (HSI)
11
1211 Subscribed and sworn to before me this     2.,J   day ofNovember, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                8
